Citation Nr: 0310253	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-08 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from November 1941 to 
July 1945.  He served in combat in several battles and 
campaigns during World War II and was the recipient of the 
Purple Heart award, among other decorations.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  In October 2002, the Board remanded this claim so 
that the matter of the veteran's claim of entitlement to 
service connection for a bilateral knee disability could be 
adjudicated by the RO.  The RO did so, and the case has been 
returned to the Board   

The Board observes in passing that its October 29, 2002 
decision included decisions on the merits as to three other 
issues: entitlement to service connection for chronic 
obstructive pulmonary disease, entitlement to service 
connection for a stomach condition and entitlement to an 
increased disability rating for post-traumatic stress 
disorder.  Those issues therefore need not be addressed in 
this decision.


FINDING OF FACT

The veteran complains of chronic bilateral knee pain, but 
there is no competent medical diagnosis of any knee 
disability.


CONCLUSION OF LAW

The veteran did not incur a chronic left or right knee 
condition as a result of his military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
bilateral knee disability, which he contends began during 
service.

The Board notes the left knee claim was initially denied by 
the RO in a November 1945 rating decision which was not 
appealed by the veteran.  Ordinarily, a previously finally 
denied claim may be reopened only upon the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  
However, 38 C.F.R. § 3.156(c) mandates reopening of a claim 
when additional service department records are received.  In 
this case, subsequent to the 1945 denial, such records were 
received, and the claim must therefore be considered on the 
merits without regard for the submission of new and material 
evidence.  This was in fact how the RO adjudicated the claim, 
so there is no prejudice to the veteran by the Board also 
doing so.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard of review in 
adjudicating the veteran's claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The rating decisions on 
appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claims.  

Crucially, in February 2001, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter also told him exactly 
what evidence was needed to substantiate a claim for service 
connection and informed him what evidence VA had already 
obtained at that time.  The veteran was asked to identify all 
VA and private health care providers who had records 
pertinent to his claims and to complete releases for each 
such provider.  Therefore, the Board finds that VA's duty to 
notify has been fully satisfied.  

The Board additionally notes that the VCAA notification 
letter sent to the veteran in February 2001 essentially 
complied with the recent holding of Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
That case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to 
the extent it provides a claimant "not less than 30 days" 
to respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, the RO and not the Board sent the VCAA notification 
letter to the veteran.  The RO's duty to notify, pursuant to 
38 C.F.R. § 3.159(b), was not invalidated by the recent 
Federal Circuit decision.  Moreover, even though the letter 
did request a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

The Board also notes that the November 2002 SSOC told the 
veteran that his claim was being considered on the basis of 
all the evidence of record and advised him to notify VA if 
there was any other medical evidence he wanted considered.  
In December 2002, the veteran submitted a signed statement 
expressly indicating that he had no more evidence to submit.  
Since the one-year time period under 38 U.S.C.A. § 5103(a) 
has now expired, and it is clear that the claimant has 
nothing further to submit, adjudication of his claim can 
proceed.  

Duty to assist

With respect to VA's duty to assist the veteran, after a 
review of the record the Board concludes that the RO has 
obtained all VA and private evidence identified by the 
veteran.    


The Board notes that the veteran has reported, in the course 
of seeking VA treatment, that his service medical records 
were destroyed in a fire at the National Personnel Records 
Center (NPRC).  However, his VA claims folder in fact 
contains many service medical records, including reports of 
various hospitalizations and outpatient treatment, including 
treatment received in the field, as well as the veteran's 
entrance examination, and his exit examination.  The 
veteran's service medical records appear to be complete, and 
there is no reason to conclude that any pertinent service 
medical records are missing.  In any event, as explained 
below the crucial question in this case involves whether a 
current disability exists, which question clearly cannot be 
answered by any service medical record.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was provided VA examination in 1999.  Further 
examination is not needed because (1) there is no competent 
evidence that the veteran actually has the claimed 
conditions, and/or (2) there is no competent evidence that 
the claimed conditions may be associated with his military 
service.  As discussed in more detail below, there is no 
medical evidence showing current diagnosis of any chronic 
knee disorder.  The veteran has never stated that a medical 
professional has told him his complaints of knee pain are 
related to disease or injury incurred during service, and 
there is no indication in the record that such a relationship 
is possible.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.   

Relevant law and regulations

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; VA treatment and 
hospitalization records dated from 1946 to 2002; VA 
examination reports dated between 1945 and 2003; and private 
medical records from the University of Nebraska dated from 
1981 to 1986.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) current 
disability; (2) in-service incurrence and (3) medical nexus.

With respect to Hickson element (1), current disability, 
although the veteran has complained of bilateral knee pain, 
there is no medical diagnosis of a chronic disorder of either 
knee.  Although the veteran has repeatedly maintained that he 
has arthritis of the knees, a medical diagnosis of arthritis 
of the knees is not of record, and x-rays have been 
reportedly normal.  

The veteran is competent to state that he experiences knee 
pain, and the Board does not doubt his credibility on this 
matter.  However, it is well established that pain alone, 
absent a finding of an underlying disorder, cannot be 
service-connected. 
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Moreover, the veteran, as a layperson without medical 
training, is not qualified to render medical opinions as to 
maters such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].   

In short, in the absence of a medically identified knee 
disability, Hickson element (1) has not been met and the 
veteran's claim fails on that basis alone.  For the sake of 
completeness, the Board will also briefly address the 
remaining two Hickson elements.

With respect to Hickson element (2), upon separation from 
service in July 1945, the veteran stated that he had incurred 
no knee injuries, but that he had received outpatient 
treatment in June 1945 for left knee arthritis and he 
continued to have some pain and stiffness.  Physical 
examination was normal, and x-ray of the left knee was 
negative.

The Board notes that the veteran is a combat veteran.  
38 U.S.C.A. § 1154(b) indicates that, in the case of a combat 
veteran, VA shall accept as sufficient proof of incurrence of 
a disease or injury during service satisfactory lay evidence 
that the disease or injury actually occurred, if consistent 
with the circumstances, conditions, or hardships of such 
service.  

In this case, the veteran does not contend that he incurred 
any disease or injury to either knee as a result of his 
combat service.  In fact, he has consistently stated that the 
injuries and treatment occurred in June 1945, when he was in 
Germany after his combat service ended.  Moreover, incurrence 
of a chronic knee disorder in service is not objectively 
demonstrated.  The veteran's service medical records do not 
show treatment for any complaints or injuries to the knees, 
nor diagnosis of any knee disorder.   In addition, a chronic 
knee condition was not manifested or diagnosed within the 
first post-service year.  In fact, examination in November 
1945 was expressly negative as to the presence of knee 
arthritis. 

Service connection under the provisions of 38 U.S.C.A. 
§ 1154(b) can be rebutted by clear and convincing evidence of 
the contrary.  In this case, the explicit findings of the 
July 1945 separation examination and the November 1945 VA 
examination provide clear and convincing evidence that he did 
not, in fact, have arthritis at that time.

In short, for the reasons stated above Hickson element (2) 
has not been satisfied, even after taking into consideration 
the veteran's combat status.

With respect to Hickson element (3), medical nexus, no 
medical professional has ever rendered an opinion that 
veteran's current complaints of knee pain are related to any 
disease or injury incurred during service.  The Board 
observes that the veteran has complained of knee pain, 
starting in service, and at times has indicated that he has 
been diagnosed or treated for arthritis.  For example, when 
hospitalized at a VA facility in 1957, the veteran complained 
of sporadic bilateral knee pain.  However, physical 
examination showed no abnormalities, and x-rays of the knees 
showed no pathology.  Although the veteran again reported a 
history of having been diagnosed with arthritis, it was 
expressly noted that arthritis of the knees was not found. 

In the absence of competent medical evidence which 
establishes a nexus between the veteran's military service 
and his current knee complaints, Hickson element (3) is not 
satisfied.  As discussed above, the veteran himself cannot 
establish such a nexus.  See Espiritu, supra.  

The Board additionally notes in passing that even if in-
service knee injury or disease is demonstrated (and as 
discussed above the Board does not believe that such is the 
case here), the Court has held that 38 U.S.C.A. § 1154(b) can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, such 
competent medical nexus evidence is lacking.

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence against the claims 
preponderates, concludes that the veteran does not have a 
chronic left or right knee disorder as a result of his 
military service.  There is no benefit of the doubt that 
could be resolved in the veteran's favor.  The benefits 
sought on appeal are accordingly denied.  






CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for a right knee condition 
is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

